148 S.E.2d 282 (1966)
267 N.C. 369
STATE HIGHWAY COMMISSION
v.
Katherine McDowell PHILLIPS and husband, Parker Phillips and John M. McDowell.
No. 621.
Supreme Court of North Carolina.
May 25, 1966.
*284 Atty. Gen. T. W. Bruton, Deputy Atty. Gen. Harrison Lewis, Trial Atty. Claude W. Harris, and Staff Atty. T. Buie Costen, for plaintiff.
H. Wade Yates, Asheboro, for defendants.
EMERY B. DENNY, Emergency Justice.
We think it is apparent from the record that the court below excluded the defendants' evidence with respect to the existence of a road at the time of the taking, over which these defendants had access to their premises, because the access road, if any, was not a State-maintained public highway.
After the court had sustained the plaintiff's objection to the defendants' proffered evidence with respect to the existence of a road which was, according to the defendants' proffered evidence, in existence at the time of the taking, the court, among other things, dictated for the record: "* * (A)s I understand the law and in this case, * * * this property does not abut a public road, that is agreed and stipulated; that prior to the taking there was no public road abutting * * * this property, * * *."
We think it was error to exclude defendants' evidence in this respect. It is a matter of common knowledge that hundreds of farms in North Carolina are not served by a public highway. Even so, access to the nearest public highway over a private or neighborhood road serves substantially the same purpose as would a public highway. To completely cut off one's access over a private way or neighborhood road to the nearest public road, without providing other reasonable access to a public road, may diminish the value of the land involved to the same extent as if access was denied to a public highway abutting the premises.
G.S. § 136-67 provides in pertinent part as follows: "All those portions of the public road system of the State which * * * have been abandoned by the State Highway Commission, but which remain open and in general use as a necessary means of ingress to and egress from the dwelling house of one or more families * * * are * * neighborhood public roads." See Woody v. Barnett, 235 N.C. 73, 68 S.E.2d 810.
The case of Snow v. North Carolina State Highway Commission, 262 N.C. 169, 136 S.E.2d 678, involved an abandoned area of U. S. Highway 52. The plaintiff's property abutted on the abandoned portion of the highway. The defendant closed the eastern end of the abandoned portion of the road and denied the plaintiff access to the new 4-lane non-access highway, but provided a modern clover-leaf system of access to the new limited access highway at a point approximately 2,000 feet west of plaintiff's residence. We held the denial of access to the new highway at the eastern end of the abandoned portion of the old highway was not compensable.
Likewise in Wofford v. North Carolina State Highway Commission, 263 N.C. 677, 140 S.E.2d 376, a limited access highway was built across a municipal street which placed the owners of property abutting the street in a cul-de-sac and deprived them of access to one end of the street. Since *285 there was no taking of property and they had reasonable access to the other streets in the city, the property owners in the culde-sac were held not to be entitled to compensation.
These cases are factually distinguishable from the instant case, where the only access was closed by the construction of the highway involved and no other access was available or provided.
There is no contention that the plaintiff did not have the right to close the defendants' way of ingress to and egress from the defendants' premises. The only question involved is whether or not such closing does or does not constitute an element of damages that may be considered by the jury in arriving at the value of the property involved before and after the taking.
In Snow v. North Carolina State Highway Commission, supra, this Court quoted with approval from the opinion of the Supreme Court of Iowa in Warren v. Iowa State Highway Commission, 250 Iowa 473, 93 N.W.2d 60, as follows:
"`* * * upon careful analysis of the cases the true rule appears with reasonable certainty. It is that one whose right of access from his property to an abutting highway is cut off or substantially interfered with by the vacation or closing of the road has a special property which entitles him to damages. But if his access is not so terminated or obstructed, if he has the same access to the highway as he did before the closing, his damage is not special, but is of the same kind, although it may be greater in degree, as that of the general public, and he has lost no property right for which he is entitled to compensation.'"
In the case of Kirkman v. State Highway Commission, 257 N.C. 428, 126 S.E.2d 107, the action was instituted to recover just compensation for the taking of plaintiff's private access to U. S. Highway 421 and for damages caused to the remainder of plaintiff's property by reason of the taking. The plaintiff owned a motel on old U. S. 421 near Kernersville and had previously sold the defendant certain land needed in connection with the construction of new 421, reserving access to the new highway when constructed. Later, defendant took over and closed plaintiff's access to the new highway. The jury assessed damages as a result thereof at $24,000. On appeal to this Court we upheld the verdict, and Sharp, J., speaking for the Court said:
"Loss of profits or injury to a growing business conducted on property, or connected therewith are not elements of recoverable damages in an award for the taking under the power of eminent domain. Pemberton v. [City of] Greensboro, 208 N.C. 466, 181 S.E. 258. However, when the taking renders the remaining land unfit or less valuable for any use to which it is adapted, that fact is a proper item to be considered in determining whether the taking has diminished the value of the land itself. If it is found to do so, the diminution is a proper item for inclusion in the award. The condemner is not required to pay compensation for a loss of business but only for the diminished value of land which results from the taking. When rental property is condemned the owner may not recover for lost rents, but rental value of property is competent upon the question of the fair market value of the property at the time of the taking."
The defendants not only assign as error the refusal of the court below to admit their testimony with respect to the existence of an access road at the time of the taking, but also excepted to and assign as error the statement of the court to the effect that it was stipulated that prior to the taking there was no public road abutting this property. The defendants contend that no such stipulation was ever made. There are numerous stipulations in the record. However, we have been unable to find one in accord with the court's statement dictated *286 for the record and pursuant to which the jury was instructed as follows: "Now, ladies and gentlemen of the jury, you will recall and it was stipulated and agreed that there was no access or was no road or public road on this property at the time this property was taken," to which defendants excepted, and assign as error.
In our opinion the defendants are entitled to a new trial, and it is so ordered.
There are other assignments of error which in our opinion are not without merit. Even so, they may not recur in another hearing and we deem it unnecessary to discuss them.
There is another matter which occurred in connection with the trial below which in our opinon merits our attention. In a pretrial conference in this case the defendants advised the trial judge that they proposed to offer evidence as to water damages to the property referred to in the complaint and answer by diversion of the natural flow of water. Plaintiff's counsel objected. The court held that such evidence could not be admitted at the trial because such element of damage had not been pleaded in the answer.
Plaintiff's counsel contend here that defendants' counsel did not except to the ruling, and therefore the defendants are not entitled to have this ruling considered. It will be noted that the pretrial order of the court, while dated on 5 November 1965, the date the final judgment was signed, was not filed by the trial judge until 9 November 1965.
The ruling was so palpably erroneous we desire to call attention to certain of our decisions bearing on this identical point.
In the case of Gallimore v. State Highway & Public Works Commission, 241 N. C. 350, 85 S.E.2d 392, the petitioners alleged in separately numbered paragraphs 14 elements or items of damage to their property. All, or substantially all, of these allegations were stricken before trial. Upon appeal to this Court, Bobbitt, J., speaking for the Court, said:
"`Any evidence which aids the jury in fixing a fair market value of the land and its diminution by the burden put upon it is relevant and should be heard. Any evidence which does not measure up to this standard is calculated to confuse the minds of the jury and should be excluded. This is as far as we can safely go in the present state of the case.' Abernathy v. South & W. R. R., supra [(150 N.C. 97, 63 S.E. 180)].
"Since the petitioners, without setting forth in their petition the specific elements they contend caused a diminution in fair market value, may offer evidence within the rule quoted in the preceding paragraph, they are in no way prejudiced by the ruling of Judge Fountain. Neither G.S. § 136-19 nor G.S. § 40-12, nor any decision to which our attention has been called, requires such particularization as a prerequisite to the introduction of relevant evidence. The petitioners may offer all competent evidence relevant to the issue to the same extent as if the stricken allegations were now in the petition."
In condemnation proceedings our decisions are to the effect that damages are to be awarded to compensate for loss sustained by the landowner. Gallimore v. State Highway & Public Works Commission, supra. "The compensation must be full and complete, and include everything which affects the value of the property taken and its relation to the entire property affected." Abernathy v. South & W. R. R., 150 N.C. 97, 63 S.E. 180.
New trial.
MOORE, J., not sitting.